


EXHIBIT 10.1


BOSTON SCIENTIFIC CORPORATION


NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS






This Agreement, dated as of the %%OPTION_DATE,’Month DD, YYYY%-% (the "Grant
Date"), is between Boston Scientific Corporation, a Delaware corporation (the
"Company"), and the person whose name appears on the Signature Page of this
Agreement (the "Participant"), a non-employee director of the Company. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Company's 2011 Long Term Incentive Plan, as amended from time to
time (the "Plan").


1.    Grant and Acceptance of Award. The Company hereby awards to the
Participant a Stock Option to purchase that number of shares of Stock set forth
on the Signature Page of this Agreement at the price set forth herein (the
"Grant Price"). The Grant Price is equal to the Fair Market Value of the
Company’s Stock on the Grant Date. This award is granted pursuant to and is
subject to the terms and conditions of this Agreement and the provisions of the
Plan. The Participant hereby accepts the award of the Stock Option.


2.    Vesting and Term of Stock Option. Except as otherwise provided in
Section 4 hereof (relating to a Separation From Service (as defined in the
Boston Scientific Corporation Non-Employee Director Deferred Compensation Plan,
as may be amended from time to time (the “Director Deferred Compensation Plan”))
and Section 5 hereof (relating to a Change in Control of the Company), the Stock
Option awarded hereunder shall vest in full on the last day of the Participant’s
current term as a non-employee director of the Company and have a term of ten
(10) years from %%OPTION_DATE,’Month DD, YYYY%-% until
%%EXPIRE_DATE_PERIOD1,’Month DD, YYYY%-% (the “Expiration Date”). If the
Expiration Date falls on a date on which the New York Stock Exchange is closed
for trading, the Expiration Date shall be the trading day immediately prior to
the Expiration Date.


3.    Exercise of Stock Option. Once the Stock Option vests and while the Stock
Option remains exercisable, the Participant may exercise the Stock Option by
delivering to the Company or its designee, in the form and at the location
specified by the Company, a notice stating the Participant’s intent to exercise
the Stock Option to purchase a specified number of shares of Stock and pay the
full Grant Price for such shares of Stock. Payment in full for the number of
shares of

1
10.2014

--------------------------------------------------------------------------------



Stock being acquired may be paid in such manner as the Administrator may specify
from time to time, in its sole discretion, including, but not limited to the
following: (a) in cash, (b) by certified check or bank draft payable in U.S.
dollars ($US) to the order of the Company, (c) in whole or in part in shares of
Stock owned by the Participant, valued at Fair Market Value, or (d) if available
to the Participant, via cashless exercise, by which the Participant delivers to
the Participant’s securities broker instructions to sell a sufficient number of
shares of Stock acquired pursuant to the Stock Option to cover the Grant Price,
any applicable tax obligations and the brokerage fees and expenses associated
therewith. Notwithstanding the foregoing, if the Participant resides in a
country where the local foreign exchange rules and regulations either preclude
the remittance of currency out of the country for purposes of paying the Grant
Price for the shares of Stock being acquired, or require the Company and/or the
Participant to secure any legal or regulatory approvals, complete any legal or
regulatory filings, or undertake any additional steps for remitting currency out
of the country, the Company may restrict the method of exercise to a form of
cashless exercise (either a cashless “sell all” exercise and/or a cashless “sell
to cover” exercise) as it shall determine in its sole discretion.


The exercise date applicable to the Participant’s exercise of the Stock Option
pursuant to this Section 3 will be deemed to be the date on which the Company
receives the Participant’s irrevocable commitment to exercise the Stock Option
in writing, subject to the Participant’s payment in full of the Grant Price for
the shares of Stock to be acquired within 10 (ten) days of the notice of
exercise of the Stock Option. The notice and payment in full of Grant Price for
the shares of Stock being acquired must be received by the Company or its
designee on or prior to the last day of the Stock Option term, as set forth in
Section 2 above, except as provided in Sections 4 and 5 below.


Upon the Company’s determination that there has been a valid exercise of the
Stock Option, the Company shall issue certificates in accordance with the terms
of this Agreement or cause the Company’s transfer agent to make the necessary
book entries for the shares of Stock subject to the exercised Stock Option.
However, the Company shall not be liable to the Participant, the Participant’s
personal representative or the Participant’s successor(s)-in-interest for
damages relating to any delays in issuing the certificates or in making book
entries, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in making book entries, or in the certificates
themselves.


The Company shall not be obligated to issue any shares of Stock until (a) all
federal, state and local laws and regulations, as the Company may deem
applicable, have been complied with; (b) the shares have been listed or
authorized for listing upon official notice to the New York Stock Exchange, Inc.
or have otherwise been accorded trading privileges; and (c) all other legal
matters



2
10.2014

--------------------------------------------------------------------------------



in connection with the issuance and delivery of the shares have been approved by
the Company’s legal department.


4.    Separation From Service.


a.    If the Participant experiences a Separation From Service (as defined in
the Boston Scientific Corporation Non-Employee Director Deferred Compensation
Plan, as may be amended from time to time (the “Director Deferred Compensation
Plan”)) from the Company for any reason other than for cause (as defined in
Section 4.a(4)(C) of the Plan) prior to the end of the Participant’s current
term as a non-employee director of the Company, the Stock Option shall vest with
respect to a pro rata number of shares of Stock subject to the Stock Option
based on the number of months of service completed by the Participant (rounded
up to the nearest whole month) prior to such Separation From Service, and the
remainder of the Stock Option shall be immediately and automatically forfeited.
The vested portion of the Stock Option shall remain exercisable by the
Participant or the Participant’s appointed representative until the Stock Option
Expiration Date or such other term as the Administrator may determine at or
after grant, provided that such exercise period does not extend beyond the
original Expiration Date.


b.    If the Participant experiences a Separation From Service from the Company
for cause (as defined in Section 4.a(4)(C) of the Plan), the Stock Option,
whether vested or unvested, shall be forfeited.


c.    The Stock Option, to the extent unexerciseable on the date following the
end of any period described above or the term of the Stock Option set forth
above in Section 2, shall thereupon be forfeited.


d.    Any one of the Participant’s permitted transferee(s) (pursuant to Section
7 below) shall receive the rights herein granted subject to the terms and
conditions of this Agreement and any applicable Addendum. No transfer of this
Stock Option shall be approved and effected by the Administrator unless (i) the
Administrator shall have been timely furnished with written notice of such
transfer and any copies of such notice as the Administrator may deem, in its
sole discretion, necessary to establish the validity of the transfer; (ii) the
transferee or transferees shall have agreed in writing to be bound by the terms
and conditions of this Agreement and any applicable Addendum; and (iii) such
transfer complies with applicable laws and regulations.


e.    If the Participant resides in a country where the local foreign exchange
rules and regulations require the repatriation of sale proceeds, the Company may
require the Participant



3
10.2014

--------------------------------------------------------------------------------



to sell any shares of Stock acquired under the Plan within a specified period
following the Participant’s Separation From Service (as defined in the Director
Deferred Compensation Plan) (in which case, this Agreement shall give the
Company the authority to issue sales instructions on the Participant’s behalf).


5.    Change in Control. Immediately prior to a Change in Control, any unvested
portion of the Stock Option shall vest and become exercisable on a basis that
gives the Participant a reasonable opportunity to participate as a stockholder
in the Change in Control. In addition, the Stock Option shall terminate
immediately prior to the Change in Control unless the Stock Option is exercised
coincident therewith.


6.    Restrictions on Shares; Legend on Certificate. Shares of Stock issued to
the Participant in certificate form or to the Participant’s book entry account
upon exercise of the Stock Option may be restricted from transfer or sale by the
Company and evidenced by stop-transfer instructions upon the Participant’s book
entry account or restricted legend(s) affixed to certificates in the form as the
Company or its counsel may require with respect to any applicable restrictions
on sale or transfer.


7.    Transferability. Except as required by law, the Participant shall not
sell, transfer, assign, pledge, gift, hypothecate or otherwise dispose of the
Stock Option granted under this Agreement other than by will or the laws of
descent and distribution or without payment of consideration to the
Participant’s Family Members or to trusts or other entities for the benefit of
the Participant’s Family Members. During the Participant’s lifetime, the Stock
Option is exercisable only by the Participant, subject to Section 4 above.
Transfers of shares of Stock by the Participant are subject to the Company’s
Stock Trading Policy and applicable laws, rules and regulations.


8.    Responsibility for Taxes; Tax Withholding. The Participant shall be
responsible for the payment of any and all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance or other taxes of
any kind (“Tax-Related Items”) required by law to be paid with respect to the
grant, vesting and exercise of the Stock Option hereunder, including, without
limitation, the payment of any applicable withholding, Self-Employment
Contributions Act of 1954, as amended, and similar taxes or obligations.


Prior to the delivery of shares of Stock upon exercise of the Stock Option, if
the Participant’s country of residence requires withholding of Tax-Related
Items, the Company may withhold a sufficient whole number of shares of Stock
otherwise issuable upon exercise of the Stock Option that has an aggregate Fair
Market Value sufficient to pay the minimum Tax-Related Items required



4
10.2014

--------------------------------------------------------------------------------



to be withheld. The cash equivalent of the shares of Stock withheld will be used
to settle the obligation to withhold the Tax-Related Items. By accepting the
Stock Option, the Participant expressly consents to the withholding of shares of
Stock as provided for hereunder.


Alternatively, the Participant hereby authorizes the Company (on the
Participant’s behalf and at the Participant’s direction pursuant to this
authorization) to immediately sell a sufficient whole number of shares of Stock
acquired upon exercise resulting in sale proceeds sufficient to pay the minimum
Tax-Related Items required to be withheld. The Participant agrees to sign any
agreements, forms and/or consents that reasonably may be requested by the
Company (or the Company’s designated brokerage firm) to effectuate the sale of
the shares of Stock (including, without limitation, as to the transfer of the
sale proceeds to the Company to satisfy the Tax-Related Items required to be
withheld). Further, the Company may, in its discretion, withhold any amount
necessary to pay the Tax-Related Items from the Participant’s compensation or
any other amounts payable to the Participant, with no withholding of shares of
Stock or sale of shares of Stock, or may require the Participant to submit a
cash payment equivalent to the minimum Tax-Related Items required to be withheld
with respect to the Stock Option.


All other Tax-Related Items related to the Stock Option and any shares of Stock
delivered in settlement of an exercised Stock Option are the Participant’s sole
responsibility. In no event, shall whole shares be withheld by or delivered to
the Company in satisfaction of any Tax-Related Items in excess of the maximum
statutory tax withholding required by law. The Participant agrees to indemnify
the Company and its Affiliates against any and all liabilities, damages, costs
and expenses that the Company and its Affiliates may hereafter incur, suffer or
be required to pay with respect to the payment or withholding of any Tax-Related
Items.


The Stock Option is intended to be exempt from the requirements of Section 409A
of the Code. The Plan and this Agreement shall be administered and interpreted
in a manner consistent with this intent. If the Company determines that the
Agreement is subject to Code Section 409A and that it has failed to comply with
the requirements of that Section, the Company may, in its sole discretion, and
without the Participant’s consent, amend this Agreement to cause it to comply
with Code Section 409A or be exempt from Code Section 409A.


9.    Repatriation and Legal/Tax Compliance Requirements. If the Participant is
resident outside of the United States, the Participant agrees, as a condition of
the Stock Option grant, to repatriate all payments attributable to the shares of
Stock and/or cash acquired under the Plan (including, but not limited to,
dividends and any proceeds derived from the sale of shares of Stock) in
accordance with local foreign exchange rules and regulations in the
Participant’s country of



5
10.2014

--------------------------------------------------------------------------------



residence. In addition, the Participant agrees to take any and all actions, and
consents to any and all actions taken by the Company, as may be required to
allow the Company to comply with local laws, rules and regulations in the
Participant’s country of residence. Finally, the Participant agrees to take any
and all actions as may be required to comply with the Participant’s personal
legal and tax obligations under local laws, rules and regulations in the
Participant’s country of residence.


10.    Data Privacy. The collection, processing and transfer of the
Participant’s personal data as it relates to the Stock Option is necessary for
the Company’s administration of the Plan and the Participant’s participation in
the Plan, and the Participant’s denial and/or objection to the collection,
processing and transfer of personal data may affect the Participant’s ability to
participate in the Plan. As such, the Participant voluntarily acknowledges,
consents and agrees (where required under applicable law) to the collection,
use, processing and transfer of personal data as described in this Section 10.


The Participant understands that the Company holds certain personal information
about the Participant, including (but not limited to) the Participant’s name,
home address and telephone number, date of birth, social security number or
other identification number, compensation, nationality, job title, any shares of
Stock held in the Company, and details of all equity grants awarded to the
Participant (vested, unvested and expired) for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from the Company, its Affiliates or third parties, and
the Company will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence.


The Participant hereby explicitly consents to the transfer of Data by the
Company as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and the Company may
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan, including but not
limited to E*Trade Corporate Services (“E*Trade) or any successor or any other
third party that the Company or E*Trade (or its successor) may engage to assist
with the administration of the Plan from time to time. The Participant also
consents to the transfer of Data outside the Participant’s country of residence.
The Participant hereby authorizes (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing the
Participant’s participation in the Plan,



6
10.2014

--------------------------------------------------------------------------------



including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of Stock on
the Participant’s behalf to a broker or other third party with whom the
Participant may elect to deposit any shares of Stock acquired pursuant to the
Plan.


The Participant may, at any time, exercise the Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Company’s Vice
President, Total Rewards.


11.    No Rights to Continued Service. This Agreement and the Participant’s
participation in the Plan is not and shall not be interpreted to form a
contractual or other relationship with the Company or its Affiliates. Further,
the award of the Stock Option hereunder shall not confer upon the Participant
any right to continued service as a director of the Company and this Agreement
shall not be construed in any way to limit the rights of the Company or its
shareholders pursuant to the organizational documents of the Company and
applicable law.


12.    Discretionary Nature of Plan. The Participant acknowledges and agrees
that the Plan is discretionary in nature and may be amended, cancelled or
terminated by the Administrator, in its sole discretion, at any time. The grant
of the Stock Option under the Plan is a one-time benefit and does not create any
contractual or other right to receive grants of Stock Options or benefits in
lieu of Stock Options in the future. Future grants of Awards under the Plan, if
any, will be at the sole discretion of the Administrator. Any amendment,
modification or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant’s service with the
Company.


13.    Voluntary Participation in Plan. The Participant acknowledges that the
Participant’s participation in the Plan is voluntary.


14.    Waiver of Entitlement to Compensation or Damages. In consideration of the
grant of the Stock Option under this Agreement, no claim or entitlement to
compensation or damages shall arise from termination of the Stock Option or
diminution in value of the Stock Option or shares of Stock acquired upon
exercise of the Stock Option resulting from the termination of the



7
10.2014

--------------------------------------------------------------------------------



Participant’s service to the Company (for any reason whatsoever and whether or
not in breach of local labor laws) and the Participant irrevocably releases the
Company from any such claim that may arise. Notwithstanding the foregoing, if
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting this Agreement, the Participant will be deemed to have
irrevocably waived the Participant’s entitlement to pursue such claim.


15.    Securities Laws. Upon the acquisition of any shares of Stock pursuant to
the exercise of the Stock Option, the Participant will make or enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws or with the Plan.


16.    Not a Public Offering. If the Participant is resident outside the United
States, neither the grant of the Stock Option under the Plan nor the issuance of
the underlying shares of Stock upon exercise of the Stock Option is intended to
be a public offering of securities in the Participant’s country of residence.
The Company has not submitted any registration statement, prospectus or other
filings to the local securities authorities unless otherwise required under
local law, and the grant of Stock Options is not subject to the supervision of
securities authorities outside the United States.


17.    Insider Trading/Market Abuse Laws. The Participant acknowledges that the
Participant’s country of residence may have insider trading and/or market abuse
laws which may affect the Participant’s ability to acquire or sell shares of
Stock under the Plan during such times that the Participant is considered to
have “inside information” (as defined in the laws of the Participant’s country).
These laws may be the same or different from any Company insider trading policy.
The Participant acknowledges that it is the Participant’s responsibility to
comply with such regulations, and that the Participant is advised to speak with
the Participant’s personal advisor on this matter.


18.    No Advice Regarding Grant. No Employee of the Company is permitted to
advise the Participant regarding participation in the Plan or the Participant’s
acquisition or sale of shares of Stock. Investment in shares of Stock involves a
degree of risk. Before deciding whether to participate in the Plan, the
Participant should carefully consider all risk factors relevant to the
acquisition of shares of Stock under the Plan, and the Participant should
carefully review all of the materials related to the Stock Option and the Plan.
The Participant is hereby advised to consult with the Participant’s own personal
tax, legal and financial advisors before taking any action related to the Plan.





8
10.2014

--------------------------------------------------------------------------------



19.    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Stock Option and participation
in the Plan, or future grants of Stock Options that may be granted under the
Plan, by electronic means unless otherwise prohibited by local law. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party-designated by the
Company.


20.    Language. If the Participant is resident outside of the United States,
the Participant hereby acknowledges and agrees that it is the Participant’s
express intent that this Agreement and any applicable Addendum, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the Stock Option, be drawn up in English. If the Participant has
received this Agreement and any applicable Addendum, the Plan or any other
documents related to the Stock Option translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.


21.    Addendum. Notwithstanding any provision of this Agreement to the
contrary, the Stock Option shall be subject to any special terms and conditions
for the Participant’s country of residence as are forth in the applicable
addendum to the Agreement, if any (the “Addendum”). Further, if the Participant
transfers residence to another country reflected in an Addendum to the
Agreement, the special terms and conditions for such country will apply to the
Participant to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with local laws, rules and/or regulations or to facilitate the
operation and administration of the Stock Option or the Plan. Any applicable
Addendum shall constitute part of this Agreement.


22.    Additional Requirements. The Administrator reserves the right to impose
other requirements on the Stock Option, any shares of Stock acquired pursuant to
the Stock Option and the Participant’s participation in the Plan to the extent
the Administrator determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and/or regulations or to facilitate the operation and administration of
the Stock Option or the Plan. Such requirements may include (but are not limited
to) requiring the Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.


23.       Legal Notices. Any legal notice necessary under this Agreement shall
be addressed to the Company in care of its General Counsel at the principal
executive offices of the Company and to the Participant at the address appearing
in the records of the Company for such Participant



9
10.2014

--------------------------------------------------------------------------------



or to either party at such other address as either party may designate in
writing to the other. Any such notice shall be deemed effective upon receipt
thereof by the addressee.


24.    Conflicts. The Stock Option granted by this Agreement and any applicable
Addendum is subject to the Plan. The terms and provisions of the Plan as it may
be amended from time to time are hereby incorporated herein by reference. This
Agreement contains terms and provisions established by the Administrator
specifically for the grant described herein. Unless the Administrator has
exercised its authority under the Plan to establish specific terms of an Award,
the terms of the Plan shall govern. Subject to the limitations set forth in the
Plan, the Administrator retains the right to alter or modify the Stock Option
granted under this Agreement as the Administrator may determine are in the best
interests of the Company.


25.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflicts of laws principles) and applicable federal
laws. For the purpose of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of The
Commonwealth of Massachusetts and agree that such litigation shall be conducted
in the state courts of Massachusetts or the federal courts of the United States
for the District of Massachusetts.


26.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


27.    Severability. The Participant agrees that the provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.


28.    Waiver. The Participant understands that the waiver by the Company with
respect to the Participant’s compliance of any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach of such party of a provision of this
Agreement.


29.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


[remainder of page intentionally left blank]



10
10.2014

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
and delivered this Agreement as a sealed instrument as of the date and year
first above written.




PLAN: 2011 LONG TERM INCENTIVE PLAN
Shares of Stock Subject to the Stock Option: %%TOTAL_SHARES_GRANTED%-%
Grant Price: %%OPTION_PRICE,’$999,999,999.99’%-%




BOSTON SCIENTIFIC CORPORATION
    
                [a101bostonscientificf_image1.gif]
Name: Michael F. Mahoney
Title: President and Chief Executive Officer




%%FIRST_NAME%-% %%LAST_NAME%-%
PARTICIPANT*




*Signed via E*Trade Acceptance    


6616457-v4\GESDMS



11
10.2014